Exhibit 10.1
FORM OF
NEWPORT CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT
     This Restricted Stock Unit Award Agreement (the “Agreement”) is entered
into as of [GRANT DATE] (the “Grant Date”), by and between Newport Corporation,
a Nevada corporation (the “Company”), and [GRANTEE NAME] (the “Grantee”),
pursuant to the Company’s 2006 Performance-Based Stock Incentive Plan (the
“Plan”). Any capitalized term not defined herein shall have the same meaning
ascribed to it in the Plan.
RECITALS
     A. Grantee is an employee, director, consultant or other Service Provider,
and in connection therewith has rendered services for and on behalf of the
Company.
     B. The Company desires to award Restricted Stock Units to Grantee to
provide an incentive for Grantee to remain a Service Provider of the Company and
to exert added effort towards its growth and success.
          NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth, and for other good and valuable consideration, the parties agree as
follows:
     1. Award and Acceptance of Restricted Stock Units.
          (a) Award and Acceptance. The Company hereby awards to Grantee an
aggregate of [NUMBER OF RESTRICTED STOCK UNITS] Restricted Stock Units (the
“Restricted Stock Units”) on and subject to the terms and conditions set forth
in this Agreement and in the Plan. Grantee accepts the Restricted Stock Units
and acknowledges that he or she has read and understands and agrees to be bound
by the terms and conditions of this Agreement and the Plan.
          (b) Restricted Stock Units. One (1) Restricted Stock Unit represents
the conditional right to receive one (1) share of the Company’s Common Stock and
shall be used solely as a device for the determination of any issuance of shares
of Common Stock to be made to the Grantee if and when Restricted Stock Units
vest pursuant to the conditions set forth in this Agreement and the Plan. The
Restricted Stock Units create no fiduciary duty of the Company to the Grantee,
and this Agreement creates only a contractual obligation on the part of the
Company to deliver shares of the Company’s Common Stock, subject to vesting and
the other terms and conditions hereof, as provided in Section 5 below. The
Restricted Stock Units shall not be treated as property or as a trust fund of
any kind. No assets have been secured or set aside by the Company with respect
to the Restricted Stock Units and, if amounts become payable to the Grantee
pursuant to this Agreement, the Grantee’s rights with respect to such amounts
shall be no greater than the rights of any general unsecured creditor of the
Company.
     2. Vesting of Units.
          (a) Vesting Schedule. Subject to the provisions of Sections 3 and 4
below, the Restricted Stock Units evidenced by this Agreement shall vest in
installments as set forth in Exhibit A attached hereto and incorporated herein
by reference (each a “Vesting Date”), subject to the achievement of specified
performance goals established by the Committee (as defined in the Plan) with
respect to the Performance Criteria (as defined in the Plan) set forth in
Exhibit A (each, a “Performance Condition”) for the fiscal year(s) or other
fiscal period(s) or specific event(s) set forth in Exhibit A (each, a
“Performance Period”), in accordance with the provisions set forth in Exhibit A
of this Agreement, and the other terms and conditions set forth herein.
          (b) Performance Determination Date. For each Performance Condition,
the Committee shall determine, in its sole discretion, and certify in writing
whether and the extent to which such Performance Condition was achieved for a
Performance Period. Except as otherwise set forth in Exhibit A, such
determination and written certification will be made following completion of the
external audit of the Company’s financial statements for the applicable
Performance Period (the “Performance Determination Date”).
     3. Continuous Service.
          (a) Definition of Continuous Service. For purposes of this Agreement,
the term “Continuous Service” means: (1) employment of the Grantee by either the
Company or any Affiliated Company (as defined in the Plan), or by any successor
entity following a Change in Control (as defined in the Plan), which is
uninterrupted other than by vacations, illness (except for permanent disability,
as defined in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(the “Code”)), or leaves of absence which are approved in writing by the Company
or any Affiliated Company, if applicable; (2) service as a member of the Board
of Directors of the Company until Grantee resigns, is removed from office, or
Grantee’s term of office expires and he or she is not reelected; or (3) so long
as Grantee is engaged as a Service Provider (as defined in the Plan) to the
Company or an Affiliated Company. Changes in Grantee’s status among the
alternatives set forth in the foregoing clauses (1), (2) and/or (3) shall not be
deemed to terminate Grantee’s Continuous Service. For purposes of this
Agreement, the length of the previous employment of Grantee by any entity, or
relating to any business, that has been acquired by the Company or any
Affiliated Company shall be included for purposes of calculating the number of
years of Grantee’s Continuous Service.
          (b) Termination of Continuous Service. In the event of any termination
of Grantee’s Continuous Service, notwithstanding Section 2(a) above, vesting of
the Restricted Stock Units shall cease immediately upon a termination of
Grantee’s Continuous Service. Service for only a portion of the vesting period,
even if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of Continuous Service. Any Restricted Stock Units
subject to this Agreement, to the extent not vested as of the date of
termination of Grantee’s Continuous Service, shall be automatically forfeited by
Grantee as of such date (regardless of the reason for such termination,
including, without limitation, a termination due to death or permanent
disability), and the Grantee shall have no further rights with respect to such
Restricted Stock Units.

 



--------------------------------------------------------------------------------



 



     4. Change in Control. Notwithstanding Section 2(a) above, in the event
there occurs a Change in Control (as defined in the Plan) of the Company, then,
except as provided herein, the portion of the Restricted Stock Units that is
outstanding and unvested immediately prior to such occurrence shall accelerate
and become fully vested (100% achievement of all applicable Performance
Conditions shall be deemed to have occurred) upon (or, as may be necessary to
effect such acceleration, immediately prior to) the consummation of the Change
in Control. If, however, this Agreement is assigned by the Company and assumed
by the acquiring or successor entity (or parent thereof), or if new restricted
stock units under a new stock incentive program are to be issued in exchange
therefor, in connection with such Change in Control transaction (as such events
are more particularly described in the Plan), then vesting of the Restricted
Stock Units shall not accelerate and the time-based vesting schedule shall
continue to apply, but 100% achievement of all applicable Performance Conditions
shall be deemed to have occurred.
     5. Timing and Manner of Settlement of Restricted Stock Units. In the event
that Restricted Stock Units subject to this Agreement vest in accordance with
the conditions set forth in this Agreement, the shares of the Company’s Common
Stock which Grantee is entitled to receive upon such vesting shall be issued in
book-entry form, registered in Grantee’s name or in the name of Grantee’s legal
representatives, beneficiaries or heirs, as the case may be, promptly or as soon
as practicable after the Vesting Date of such Restricted Stock Units, in
settlement of such vested whole Restricted Stock Units, unless such settlement
is deferred in accordance with the terms and conditions of the Company’s
nonqualified compensation deferral plans and in compliance with Section 409A of
the Code. Such delivery of shares shall be subject to the tax withholding
provisions of Section 6(b) and subject to adjustment as provided in Section 7,
and shall be nonassessable and in complete satisfaction of such vested
Restricted Stock Units. The Grantee shall deliver to the Company any
representations or other documents or assurances required pursuant to
Section 11.
     6. Tax Matters.
          (a) Compliance with Tax Laws. In order to comply with all applicable
federal or state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that all applicable federal or state
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of Grantee, are withheld or collected from Grantee.
          (b) Tax Withholding. The Company shall reasonably determine the amount
of any federal, state, local or other income, employment, or other taxes which
the Company or any Affiliated Company may reasonably be obligated to withhold
with respect to the grant, vesting, or other event with respect to the
Restricted Stock Units. The Company may, in its sole discretion, withhold a
sufficient number of shares of Common Stock in connection with the vesting of
the Restricted Stock Units at the Fair Market Value (as defined in the Plan) of
the Common Stock (determined as of the date of measurement of the amount of
income subject to such withholding) to satisfy the amount of any such
withholding obligations that arise with respect to the vesting of such
Restricted Stock Units. The Company may take such action(s) without notice to
the Grantee and shall remit to the Grantee the balance of any proceeds from
withholding such shares in excess of the amount reasonably determined to be
necessary to satisfy such withholding obligations. The Grantee shall have no
discretion as to the satisfaction of tax withholding obligations in such manner.
If, however, any withholding event occurs with respect to the Restricted Stock
Units other than upon the vesting of such Restricted Stock Units, or if the
Company for any reason does not satisfy the withholding obligations with respect
to the vesting of the Restricted Stock Units as provided above in this
Section 6(b), the Company shall be entitled to require a cash payment by or on
behalf of the Grantee and/or to deduct from other compensation payable to the
Grantee the amount of any such withholding obligations.
          (c) Tax Treatment. The Restricted Stock Units evidenced by this
Agreement, and the issuance of shares of Common Stock to the Grantee in
settlement of vested Restricted Stock Units, are intended to be taxed under the
provisions of Section 83 of the Code, and are not intended to provide and do not
provide for the deferral of compensation within the meaning of Section 409A(d)
of the Code. Therefore, the Company intends to report as includible in the
Grantee’s gross income for any taxable year an amount equal to the Fair Market
Value of the shares of Common Stock covered by the Restricted Stock Units that
vest (if any) during such taxable year, determined as of the date such
Restricted Stock Units are settled and the shares are delivered to the Grantee.
The Company reserves the right to amend this Agreement, without the Grantee’s
consent, to the extent it reasonably determines from time to time that such
amendment is necessary in order to achieve the purposes of this Section.
     7. Adjustments Upon Specified Events.
          (a) Adjustment in Number and Kind. In the event that the outstanding
shares of the Company’s Common Stock are hereafter increased or decreased or
changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of a recapitalization, stock split, reverse
stock split, reclassification, stock dividend, or other change in the capital
structure of the Company, then the Company shall make appropriate adjustments to
the number of Restricted Stock Units subject to this Agreement and to the number
and kind of securities that may be issued in respect of such Restricted Stock
Units, in order to preserve, as nearly as practical, but not to increase, the
benefits to the Grantee.
          (b) Adjustment to Performance Measures. With respect to any
Performance Condition, the Company shall adjust the performance measures,
performance goals, relative weights of the measures, and other provisions of
this Agreement to the extent (if any) it determines, in its sole discretion,
that the adjustment is necessary or advisable to preserve the intended
incentives and benefits to reflect (1) any stock split, reverse stock split,
stock dividend, material change in corporate capitalization, any material
corporate transaction (such as a reorganization, combination, separation,
merger, acquisition, or any combination of the foregoing), or any complete or
partial liquidation of the Company, (2) any change in accounting policies or
practices, (3) the effects of any special charges to the Company’s earnings, or
(4) any other similar special circumstances.
     8. No Stockholder Rights. The Grantee shall have no rights as a stockholder
of the Company, no dividend rights and no voting rights with respect to the
Restricted Stock Units or any shares of Common Stock issuable in respect of such
Restricted Stock Units, until

2



--------------------------------------------------------------------------------



 



shares of Common Stock are actually issued to and held of record by the Grantee.
No adjustments will be made for dividends or other rights of a holder for which
the record date is prior to the date of issuance of the shares of Common Stock,
except as provided in Section 7 hereof.
     9. Restrictions on Transfer. Until shares of the Company’s Common Stock
have been issued free of restrictions in settlement of vested Restricted Stock
Units, neither the Restricted Stock Units nor any interest therein or amount
payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered by the Grantee, either
voluntarily or involuntarily, except by will, the laws of descent and
distribution or pursuant to a DRO entered by a court in settlement of marital
property rights or except as authorized by the Administrator of the Plan in its
sole discretion. The transfer restrictions set forth in this Section 9 shall not
apply to transfers to the Company. Notwithstanding the foregoing, upon the
issuance of shares of the Company’s Common Stock in settlement of vested
Restricted Stock Units, the restrictions set forth in this Section 9 shall
continue to apply to such issued shares until such time as the Grantee has
satisfied all holding period requirements applicable to the Grantee based on his
or her position with the Company under any Company policy.
     10. Adverse Activity. The Company may cancel, rescind, suspend, withhold or
otherwise limit or restrict all or any portion of the Restricted Stock Units at
any time if the Grantee is not in compliance with all applicable provisions of
this Agreement and the Plan, or if the Grantee engages in any “Adverse
Activity.” For purposes of this Section 10, “Adverse Activity” shall include:
(a) the rendering of services for any organization or engaging directly or
indirectly in any business which is or becomes competitive with the Company, or
which organization or business, or the rendering of services to such
organization or business, is or becomes otherwise prejudicial to or in conflict
with the interests of the Company; (b) the disclosure to anyone outside the
Company, or the use in other than the Company’s business, without prior written
authorization from the Company, of any confidential information or material
relating to the business of the Company, acquired by the Grantee either during
or after employment or other engagement with the Company; (c) the failure or
refusal to disclose promptly and to assign to the Company (in accordance with
the Company’s policies and any agreement in effect between the Company and the
Grantee pertaining to confidentiality and/or ownership of intellectual property)
all right, title and interest in any invention or idea, patentable or not, made
or conceived by the Grantee during employment by the Company, utilizing any
Company property, during Grantee’s working time, or relating in any manner to
the actual or anticipated business, research or development work of the Company;
(d) activity that results in termination of the Grantee’s employment for cause;
(e) a material violation of any rules, policies, procedures or guidelines of the
Company; or (f) any attempt directly or indirectly to induce any employee of the
Company to be employed or perform services elsewhere or any attempt directly or
indirectly to solicit the trade or business of any current or prospective
customer, supplier or partner of the Company.
     11. Compliance with Laws. The award of Restricted Stock Units and the
offer, issuance and delivery of securities under this Agreement are subject to
compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities laws) and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. The Grantee will, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all applicable legal requirements. The
Company will cause such action to be taken, and such filings to be made, so that
the grant hereunder shall comply with the rules of the Nasdaq National Market or
the principal stock exchange on which shares of the Company’s Common Stock are
then listed for trading.
     12. Limitation of Company’s Liability for Nonissuance; Unpermitted
Transfers. The Company agrees to use its reasonable best efforts to obtain from
any applicable regulatory agency such authority or approval as may be required
in order to issue and sell the shares of the Company’s Common Stock to Grantee
pursuant to this Agreement. The inability of the Company to obtain, from any
such regulatory agency, authority or approval deemed by the Company’s counsel to
be necessary for the lawful issuance and sale of the shares hereunder and under
the Plan shall relieve the Company of any liability in respect of the
nonissuance or sale of such shares as to which such requisite authority or
approval shall not have been obtained. The Company shall not be required to:
(a) transfer on its books any Restricted Stock Units or any shares issued in
respect thereof which shall have been sold or transferred in violation of any of
the provisions set forth in this Agreement, or (b) treat as owner of such issued
shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such issued shares shall have been so transferred.
     13. Legends. In the event, and only in the event, that, at the time any
Restricted Stock Units are to be settled in shares of Common Stock pursuant to
this Agreement, the Company does not have an effective Form S-8 Registration
Statement on file with the Securities and Exchange Commission with respect to
the offer and sale of shares of Common Stock covered by this Agreement, the
certificates, if any, representing the shares of Common Stock so paid will bear
a legend in substantially the following form:
“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER
ANY APPLICABLE STATE LAW. THEY MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
PLEDGED WITHOUT (1) REGISTRATION UNDER THE SECURITIES ACT OF 1933 AND ANY
APPLICABLE STATE LAW, OR (2) AN OPINION (SATISFACTORY TO THE COMPANY) OF COUNSEL
(SATISFACTORY TO THE COMPANY) THAT REGISTRATION IS NOT REQUIRED.”
     14. “Market Stand-Off” Agreement. Grantee agrees that, if requested by the
Company or the managing underwriter of any proposed public offering of the
Company’s securities (including any acquisition transaction where Company
securities will be used as all or part of the purchase price), Grantee will not
sell or otherwise transfer or dispose of any shares of Common Stock held by
Grantee that were issued upon the settlement of the Restricted Stock Units
without the prior written consent of the Company or such underwriter, as the
case may be, during such period of time, not to exceed 180 days following the
effective date of the registration statement filed by the Company with respect
to such offering, as the Company or the underwriter may specify.
     15. No Agreement to Employ. Nothing contained in this Agreement constitutes
an employment commitment by the Company or any Affiliated Company, confers upon
the Grantee any right to remain employed by the Company or any Affiliated
Company, or interferes in any way with the right of the Company or any
Affiliated Company at any time to terminate such employment. Nothing in this
paragraph,

3



--------------------------------------------------------------------------------



 



however, is intended to adversely affect any independent contractual right of
the Grantee under any written agreement with the Company or any Affiliated
Company.
     16. General.
          (a) Section Headings; Number and Gender. The section headings of, and
titles of paragraphs and subparagraphs contained in, this Agreement are for the
purpose of convenience only, and they neither form a part of this Agreement nor
are they to be used in the construction or interpretation thereof. Where the
context requires, the singular shall include the plural, the plural shall
include the singular, and any gender shall include all other genders.
          (b) Governing Law; Attorneys’ Fees. The validity, construction,
interpretation, and effect of this Agreement shall be governed by and determined
in accordance with the laws of the State of California except for matters
related to corporate law, in which case the provisions of the Nevada corporation
law shall govern. If any party shall bring an action in law or equity against
another to enforce or interpret any of the terms, covenants and provisions of
this Agreement, the prevailing party in such action shall be entitled to recover
from the other party reasonable attorneys’ fees and costs.
          (c) Severability. If any provision of this Agreement or the
application thereof is held to be invalid, the invalidity shall not affect other
provisions or applications of this Agreement which can be given effect without
the invalid provisions or applications, and to this end the provisions of this
Agreement are declared to be severable.
          (d) Entire Agreement. This Agreement, including Exhibit A hereto,
embodies the entire agreement of the parties hereto respecting the matters
within the scope of this Agreement and supersedes all prior and contemporaneous
agreements of the parties hereto that directly or indirectly bears upon the
subject matter hereof, except as otherwise set forth in Section 15 hereof. Any
such prior negotiations, correspondence, agreements, proposals or understandings
relating to the subject matter hereof shall be deemed to have been merged into
this Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein. This Agreement is an
integrated Agreement as to the subject matter hereof.
          (e) Interpretation. The terms contained in the Plan are incorporated
into and made a part of this Agreement and this Agreement shall be governed by
and construed in accordance with the Plan, and shall in all respects be
interpreted in accordance therewith. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.
The Administrator shall interpret and construe this Agreement and the Plan, and
any action, decision, interpretation or determination made in good faith by the
Administrator shall be final and binding on the Company and the Grantee.
          (f) Modifications. This Agreement may not be amended, modified or
changed (in whole or in part), except by a written agreement expressly referring
to this Agreement, which agreement is executed by both of the parties hereto.
Notwithstanding the foregoing, amendments made pursuant to Section 6(c) or 7(b)
hereof may be effectuated solely by the Company.
          (g) Successors and Assigns. This Agreement shall inure to the benefit
of the successors and assigns of the Company and be binding upon the Grantee and
his heirs, executors, administrators, successors and permitted assigns.
          (h) Waiver. Neither the failure nor any delay on the part of a party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
          (i) Notices. Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, as certified or registered mail, with postage prepaid, (or by such
other method as the Administrator may from time to time deem appropriate), and
addressed, if to the Company, at its principal place of business, Attention:
General Counsel, and if to the Grantee, at his or her most recent address as
shown in the employment or stock records of the Company.
          (j) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories. Copies of such signed
counterparts may be used in lieu of the originals for any purpose.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

                  NEWPORT CORPORATION   GRANTEE:
 
           
 
           
 
  By:        
 
           
 
      Name:

  [GRANTEE NAME]
 
           
 
      Title:

   
 
           

4



--------------------------------------------------------------------------------



 



EXHIBIT A
VESTING SCHEDULE

         
Grant Date:
Grantee Name:
Aggregate Number of Restricted Stock Units:
  [GRANT DATE]
[GRANTEE NAME]
[NUMBER OF RESTRICTED STOCK UNITS]    

Vesting Schedule:
The vesting of all Restricted Stock Units evidenced by this Agreement will be
conditioned upon the achievement by the Company of the following financial
performance goal(s):

                      Target         Performance Measure   Level    
 
           
 
           
 
           

If the financial performance goal set forth above is achieved by the Company,
the Restricted Stock Units will vest in equal annual installments on the first
[NUMBER OF VESTING YEARS] anniversaries of the Grant Date. If such financial
performance goal is not achieved, all Restricted Stock Units will be forfeited
effective as of the Performance Determination Date.

A-1